Citation Nr: 1758008	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-19 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO decision that in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and hepatitis B.

A personal hearing was held in April 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a March 2011 decision, the Board in pertinent part, remanded the issues of service connection for bilateral hearing loss, tinnitus, and hepatitis B to the Agency of Original Jurisdiction (AOJ) for additional development. The case was returned the Board.

In a March 2017 decision, the Board granted service connection for hepatitis B, and denied service connection for bilateral hearing loss and tinnitus.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2017 joint motion for partial remand (JMPR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated only as to the issues of service connection for bilateral hearing loss and tinnitus, and those issues remanded.  In an October 2016 Court order, the joint motion was granted, the Board's March 2017 decision was vacated only as to those issues, and those issues were remanded. The appeal as to the remaining issue was dismissed. The case was subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the JMPR and Court Order, the Board finds that remand is necessary for another VA examination with a medical opinion as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.

The parties agreed that the December 2012 VA examination was inadequate as to both hearing loss and tinnitus. With respect to tinnitus, the parties agreed that the examiner's opinion was internally inconsistent. The parties stated that on the one hand, the examiner acknowledged the Veteran's contention of "constant ringing tinnitus bilaterally since service without a precipitating event or specific circumstance of onset," but on the other hand, the examiner provided a negative nexus opinion finding, "complaint of tinnitus was too remote from time of service to be considered service related." The parties also agreed that the examiner's opinion as to both hearing loss and tinnitus appeared to be solely based on the fact that the Veteran's hearing levels were within normal limits at the time of separation, and that such a rationale is inconsistent with the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993) that 38 C.F.R. § 3.385, which sets forth the criteria for compensable hearing loss, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service." 

The parties agreed that a new VA examination or medical opinion must be obtained to better address whether the Veteran's bilateral hearing loss and tinnitus can be attributed to claimed in-service acoustic trauma, especially in light of threshold shifts from entrance to separation. Thus, the Board remands this case for a VA audiological examination and medical opinion.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993); see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385).

Ongoing medical records should also be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and/or private medical records of treatment for hearing loss and tinnitus, and associate them with the claims file.

2. Then, schedule a VA audiology examination to determine whether current bilateral hearing loss and tinnitus are related to service. The claims file must be reviewed by the examiner in conjunction with the examination, including the service treatment records and reports of prior VA examinations. All necessary tests should be performed. 

The examiner should ask the Veteran for any history of noise exposure both during and after service, and should respond to the following: 

(a) Provide a medical opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss and/or tinnitus are related to in-service noise exposure, or are otherwise related to service. The examiner should explain why or why not. 

(b) The examiner should indicate whether or not auditory threshold shifts are shown during service between the entrance examination and the separation examination, and if so, comment on the significance of such shift.

The examiner must presume that the Veteran was exposed to hazardous noise during service while working as a cannoneer in Vietnam. The Veteran has also reported post-service occupational noise exposure as an assembly worker for several years, but has stated that he wore hearing protection.

The examiner should include in the examination report an explanation for all opinions. 

If the audiologist cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




